 


110 HRES 893 EH: Providing for the consideration of the Senate amendment to the House amendment to the Senate amendment to the bill (H.R. 2764) making appropriations for the Department of State, foreign operations, and related programs for the fiscal year ending September 30, 2008, and for consideration of the joint resolution (H.J. Res. 72) making further continuing appropriations for the fiscal year 2008, and for other purposes.
U.S. House of Representatives
2007-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 893 
In the House of Representatives, U. S.,

December 19, 2007
 
RESOLUTION 
Providing for the consideration of the Senate amendment to the House amendment to the Senate amendment to the bill (H.R. 2764) making appropriations for the Department of State, foreign operations, and related programs for the fiscal year ending September 30, 2008, and for consideration of the joint resolution (H.J. Res. 72) making further continuing appropriations for the fiscal year 2008, and for other purposes. 
 
 
That upon adoption of this resolution it shall be in order to take from the Speaker's table the bill (H.R. 2764) making appropriations for the Department of State, foreign operations, and related programs for the fiscal year ending September 30, 2008, and for other purposes, with the Senate amendment to the House amendments to the Senate amendment thereto, and to consider in the House, without intervention of any point of order except those arising under clause 10 of rule XXI, a motion offered by the chairman of the Committee on Appropriations or his designee that the House concur in the Senate amendment. The Senate amendment and the motion shall be considered as read. The motion shall be debatable for one hour equally divided and controlled by the chairman and ranking minority member of the Committee on Appropriations. The previous question shall be considered as ordered on the motion to its adoption without intervening motion. 
2.Upon the adoption of this resolution it shall be in order to consider in the House the joint resolution (H.J. Res. 72) making further continuing appropriations for the fiscal year 2008, and for other purposes. All points of order against consideration of the joint resolution are waived except those arising under clause 9 or 10 of rule XXI. The joint resolution shall be considered as read. All points of order against provisions of the joint resolution are waived. The previous question shall be considered as ordered on the joint resolution to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chairman and ranking minority member of the Committee on Appropriations; and (2) one motion to recommit. 
3.During consideration of House Joint Resolution 72 or the motion to concur pursuant to this resolution, notwithstanding the operation of the previous question, the Chair may postpone further consideration of either measure to such time as may be designated by the Speaker. 
4.House Resolution 849 is laid upon the table. 
 
Lorraine C. Miller,Clerk.
